Filed 12/18/13 Michelle B. v. Super. Ct. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



MICHELLE B.,
                                                                                           F068102
         Petitioner,
                                                                               (Super. Ct. No. JP000454)
                   v.

THE SUPERIOR COURT OF MERCED
COUNTY,

         Respondent;

MERCED COUNTY HUMAN SERVICES
AGENCY,

     Real Party in Interest.
JOHN B.,
                                                                                           F068103
         Petitioner,
                                                                               (Super. Ct. No. JP000454)
                   v.

THE SUPERIOR COURT OF MERCED                                                             OPINION
COUNTY,

         Respondent;

MERCED COUNTY HUMAN SERVICES
AGENCY,

         Real Party in Interest.
                                       THE COURT*
       ORIGINAL PROCEEDINGS; petition for extraordinary writ review. John D.
Kirihara, Judge.
       Michelle B., in pro. per., for Petitioner.
       John B., in pro. per., for Petitioner.
       No appearance for Respondent.
       James N. Fincher, County Counsel, Sheri L. Damon, Deputy County Counsel, for
Real Party in Interest.
                                           -ooOoo-
       Petitioners John B. and Michelle B., in propria persona, seek an extraordinary writ
from the juvenile court’s orders issued at a contested 12-month review hearing (Welf. &
Inst. Code, § 366.21, subd. (f))1 terminating their reunification services and setting a
section 366.26 hearing as to their seven-year-old daughter, D.B.2 They contend they
substantially completed their reunification services and therefore the juvenile court erred
in terminating them. They further contend their reunification services were inadequate
and their due process and civil rights were violated. They seek an order returning D.B. to
their custody. We deny the petition.
                     PROCEDURAL AND FACTUAL SUMMARY
       In September 2011, a social worker from the Merced County Human Services
Agency (agency) and a police officer responded to a report that John and Michelle,
husband and wife, were mentally unstable and unable to care for Michelle’s six-year-old


*      Before Levy, Acting P.J., Kane, J. and Poochigian, J.


1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
2    William and Michelle filed separate writ petitions, which we consolidated on our
own motion.


                                                2
twins, J.R. and S.R., and Michelle and John’s then five-year-old daughter, D.B. The
mandated reporter said John had a videotape of Michelle intoxicated and vials of semen
he alleged Atwater police officers left at his home. John also said his family was being
terrorized and he had to stab someone with a buck knife.
       The social worker observed the home to be in poor condition. John explained they
had not cleaned because the dirty stains on the sofa and carpet were semen left by
Atwater and Merced police officers who raped them and he wanted to preserve the
evidence. John also stated that Kevin W. and Jason S. from a Merced radio station raped
Michelle while he was unconscious. John stated the family’s cat was killed by Jason
because the cat would not let Jason rape Michelle. A dead cat was later found in a box
wrapped in a blanket. J.R. stated that Jason killed the cat and he saw the cat spinning in
the dryer.
       Michelle confirmed she and John were raped by Kevin and Jason, although the
details varied slightly from John’s account. As to the cat, Michelle said she was sexually
assaulted in the laundry room and the cat was trained like a dog. The people who
assaulted her put the cat in the dryer after they “pummeled” the cat. The cat had to be
euthanized. Michelle and John believed the cat had DNA evidence from the person who
attacked Michelle, so they preserved the cat in rock salt and placed it in the freezer.
       The social worker observed that the children were delayed in their speech and
social development. Michelle said she was homeschooling them but did not provide
verification.
       The social worker took the children into protective custody and placed them in
foster care. The agency filed a dependency petition on their behalf, alleging John and
Michelle’s delusional state placed the children at a substantial risk of harm. The petition
identified William as the twins’ father. There were no allegations as to him.




                                              3
       In November 2011, the juvenile court exercised its dependency jurisdiction and
ordered reunification services, including psychological evaluations for John, Michelle,
William and the three children.
       In December 2011, clinical psychologist, Michael B. Jones, evaluated William and
the children. Dr. Jones concluded William was capable of benefitting from reunification
services. Dr. Jones concluded the children suffered significant developmental delays
attributable in part to their home environment.
       In January 2012, Dr. Jones evaluated John and Michelle and diagnosed them both
with paranoid schizophrenia, which he opined rendered them completely unable to parent
the children. He stated that John and Michelle were unable to separate their delusional
thoughts and related actions from the children and that their combined psychotic thinking
created a highly psychopathological home environment in which the children’s physical
and psychological needs could not be met. He opined John and Michelle were incapable
of utilizing reunification services and that John’s psychological disability was severe and
deeply entrenched.
       In light of Dr. Jones’s findings, the juvenile court ordered reunification services
for William and a second psychological evaluation for John and Michelle to determine if
they could benefit from reunification services.
       Dr. Montalvo3 conducted the second set of psychological evaluations. He found
no clear evidence that John suffered from a diagnosable mental disorder and made a
provisional finding that Michelle did. He recommended they complete a medication
evaluation and participate in intensive individual psychotherapy.4




3      Dr. Montalvo’s full name is not contained in the appellate record.
4      The appellate record does not contain Drs. Jones and Montalvo’s psychological
evaluations of John and Michelle. Their findings, however, are summarized by the
agency in its June 2012 status report.


                                             4
       In June 2012, the juvenile court conducted the six-month review hearing and
amended John and Michelle’s reunification plans to include a parenting program, a
medication evaluation, and a mental health assessment to be conducted by therapist Bret
Green, LMFT. The court set the 12-month review hearing for December 2012.
       By December 2012, John and Michelle had completed a parenting program and
Michelle completed an assessment with Bret Green. Green diagnosed Michelle as having
a delusional disorder (persecutory type) and believed it possible that she and John had a
shared delusional disorder. He also believed the children would be at risk in her care
until her paranoia abated. He recommended she complete a physical examination and
consult a psychiatrist for a medication evaluation.
       John refused to see Green and chose to be evaluated by John Luchok, LCSW.
Luchok diagnosed John as having a delusional disorder (persecutory type). He did not
believe John presented any danger to the children, despite his fixed delusional system,
and that John had the appropriate parenting skills and resources to care for them.
       The 12-month review hearing, originally set for December 2012, was convened as
a contested hearing in June 2013. The agency’s recommendation going into the hearing
was to terminate reunification services for John and Michelle but continue them for
William.
       Luchok testified John had a fixed delusion, explaining that John had a fixed belief
about a specific event–the assault and rape–he held to be true. According to Luchok,
John did not express any thought disorder on subjects other than people breaking into his
house. Luchok believed a person with a fixed delusion could properly parent a child but
admitted not knowing how John and Michelle’s delusions affected the children. He also
said his conclusion was based only on information provided by John.
       Following Luchok’s testimony, the juvenile court continued the hearing and
reconvened it in September 2013. In the interim, the court appointed John and Michelle
each a guardian ad litem (GAL) and appointed new counsel for John.


                                             5
       In September 2013, the juvenile court convened the continued and contested 12-
month review hearing. Michelle’s GAL testified he visited John and Michelle at their
home the day before and found the condition of the home to be suitable for the children.
During the visit, John told the GAL that people posing as police officers invaded his
home and attacked his family.
       At the conclusion of the hearing, the juvenile court dismissed the case as to J.R.
and S.R. and granted William custody of them. The court found the agency provided
reasonable services, terminated John and Michelle’s reunification services as to D.B. and
set a section 366.26 hearing. This petition ensued.
                                          DISCUSSION
       John and Michelle contend the juvenile court violated their civil rights and due
process rights. They also contend their reunification services were inadequate,
nonetheless they substantially completed them. Therefore, they argue, the juvenile court
erred in finding they were provided reasonable services and in terminating them.
       We begin with John and Michelle’s claims that their rights were violated. There is
no evidence on the record that such violations occurred and John and Michelle do not
explain how their rights were violated or point to sections of the appellate record to
support their claims. California Rules of Court, rule 8.452 (rule) requires a petitioner to
support each point of error with argument, citation to legal authority and citation to the
record. Though this court will construe a petition in favor of reaching the merits of a
claim of error (rule 8.452(a)(1)), we are not required to develop a petitioner’s argument
(In re Sade C. (1996) 13 Cal.4th 952, 994) and will not do so on such generalized
statements.
       As to the reasonableness of reunification services, John and Michelle do not
specify in what way the services provided were not reasonable. In other words, they do
not claim the services ordered were not tailored to the unique needs of their family or
identify other services that if ordered would have increased their chances of reunifying.


                                             6
Nor do they claim the agency failed to assist them in accessing the services the court
ordered.
       Further, we have reviewed the record and conclude substantial evidence supports
the juvenile court’s reasonable services finding. The agency removed the children out of
concern for John and Michelle’s mental instability. Subsequently, the juvenile court
ordered mental health services designed to identify and treat any mental health issues. In
addition, the agency initiated the proper referrals and complied with the juvenile court’s
visitation order. On this record, we find no error in the juvenile court’s finding John and
Michelle were provided reasonable services.
       Finally, we also conclude the juvenile court properly ruled in terminating John and
Michelle’s reunification services. When the juvenile court removes a child from parental
custody, it must provide services designed to reunify parent and child. However, services
are not limitless; they are limited to 18 months from the date the child was originally
removed from parental custody. (§ 361.5, subd. (a)(3).) John and Michelle received 24
months of services. Further, there is no guarantee that completing the services will result
in the return of the child. Ultimately, the juvenile court must protect the child and act in
the child’s best interest. (In re Dustin R. (1997) 54 Cal.App.4th 1131, 1141, 1142.)
       In this case, D.B. and her siblings were removed because John and Michelle
shared a delusion that people were entering their home and attacking and raping them.
Their delusion persisted and the effects harmed the children profoundly, resulting in their
developmental delays and fear. Under the circumstances, the juvenile court could not
safely return D.B. to John and Michelle’s custody and, given the stage of the proceedings,
had little choice but to terminate reunification services and set a section 366.26 hearing.
(§ 366.21, subd. (g)(4).)
                                         DISPOSITION
       The petition for extraordinary writ is denied. This opinion is final forthwith as to
this court.


                                              7